Exhibit 10.20



Compensation Program
for Nonemployee Directors

a.   Each director shall be paid an annual retainer of $60,000 for serving as a
member of the Board of Directors and any Board Committee(s), which retainer
shall be payable in quarterly installments at the end of each quarter. Payment
of this retainer may be deferred under the Deferred Compensation Program for
Directors.   b.   Each director who serves as the Chairman of a Board Committee
shall be paid an additional annual retainer of $15,000, which retainer shall be
payable in quarterly installments.   c.   The presiding director shall receive
an additional annual retainer of $15,000.   d.   Each director shall be paid a
meeting fee of $2,000 per Board or Committee meeting attended.*/   e.   Deferred
stock units with a targeted dollar value of $100,000 shall be credited to each
director’s Air Products Stock Account under the Deferred Compensation Program
for Directors (i) effective as of the date the director first serves on the
Board, and (ii) annually, notwithstanding the date of first service, for
directors continuing in office after the Annual Meeting of Shareholders,
effective as of the day of the Annual Meeting. The number of units to be
credited will be determined based on the Fair Market Value of a

 



--------------------------------------------------------------------------------



 



    share of common stock of the Company as determined under the Program on the
date credited, rounded up to the nearest whole share unit.

f.   Directors shall be reimbursed for out-of-pocket expenses incurred in
attending regular and special meetings of the Board and Board Committees and any
other business function of the Company at the request of the Chairman of the
Board. Expenses will be reimbursed as submitted.**/

 

*/   For purposes of administering these provisions, a director will be
considered to have attended any meeting for which he or she was present in
person or by secure telephone conference call for substantially all of the
meeting, as determined by the Corporate Secretary. Members of the Audit
Committee who participate with management and/or the independent auditors to
review such things as quarterly earnings releases and registration statements as
required by law or listing standard will also receive the meeting fee. Directors
who meet with a constituent or other third party on behalf of the Company and at
the request of the Chief Executive Officer will also receive the meeting fee.  
**/   Directors are reimbursed at the rate of $.585 per mile (effective
07/01/08) or such rate as is published by the Internal Revenue Service for use
of their personal cars in connection with Company business. Directors using
personal aircraft or private carrier will be reimbursed for such expenses at a
rate equivalent to first-class air fare of scheduled carriers.

G-1